ORDER
PER CURIAM.
Appellants, Bemark Corporation and Robert Blumer (“Bemark”) appeal from the judgments of the Circuit Court of St. Louis County, in which the trial court found in favor of respondents, Union Electric d/b/a AmerenUE (“Ameren”), Norris Acker, Philip Muehlheausler, Robert Peterson, GAL Construction, Kloster Construction, and Capital Electric Line Builders. Ameren originally commenced this action when it filed suit to quiet title to a piece of property (“the strip”) that Bemark claimed it owned. Bemark then filed a counterclaim, crossclaim, and third-party claim seeking damages they claimed the various parties caused to the strip. The trial court bifurcated the trial, first hearing Ameren’s petition to quiet title. On November 21, 2001, the trial court ruled in favor of Ameren, and quieted title to the strip in Ameren. On May 9, 2003, the trial court then granted summary judgment to Ameren and all other defendants on all of Bemark’s counterclaims, crossclaims and third party claims. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.